 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY CHARLES CLEVELAND,                             Case No. 1:20-cv-00154-BAM (PC)
12                         Plaintiff,                      ORDER TRANSFERRING CASE TO THE
                                                           NORTHERN DISTRICT OF CALIFORNIA
13              v.
14    REYNOSO, et al.,
15                         Defendants.
16

17             Plaintiff Larry Charles Cleveland (“Plaintiff”), a state prisoner proceeding pro se, has

18   filed a civil rights action pursuant to 42 U.S.C. § 1983. (ECF No. 1.) Plaintiff has not yet filed a

19   motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915, or paid the filing fee for this

20   action.

21             The federal venue statute requires that a civil action, other than one based on diversity

22   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

23   defendants are residents of the State in which the district is located, (2) a judicial district in which

24   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

25   of the property that is the subject of the action is situated, or (3) if there is no district in which an

26   action may otherwise be brought as provided in this section, any judicial district in which any

27   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C.

28   § 1391(b).
                                                          1
 1            In this case, none of the defendants appear to reside in this district. The claims arose in

 2   Monterey County, which is in the Northern District of California. Therefore, Plaintiff’s claim

 3   should have been filed in the United States District Court for the Northern District of California.

 4   In the interest of justice, a federal court may transfer a complaint filed in the wrong district to the

 5   correct district. See 28 U.S.C. § 1406(a); Ravelo Monegro v. Rosa, 211 F.3d 509, 512 (9th Cir.

 6   2000).

 7            Accordingly IT IS HEREBY ORDERED that this matter is transferred to the United

 8   States District Court for the Northern District of California.

 9
     IT IS SO ORDERED.
10

11      Dated:      January 31, 2020                            /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
